417 F.2d 644
Paul Dixon LEWIS, Appellant,v.UNITED STATES of America, Appellee.
No. 22683.
United States Court of Appeals Ninth Circuit.
May 20, 1969.

Fred Kilbride (argued), Los Angeles, Cal., for appellant.
David P. Curnow (argued), Asst. U. S. Atty., Wm. Matthew Byrne, Jr., U. S. Atty., Robert L. Brosio, Asst. U. S. Atty., Crim. Div., Los Angeles, Cal., for appellee.
Before HAMLEY, BROWNING and ELY, Circuit Judges.
PER CURIAM:


1
Paul Dixon Lewis appeals from his conviction, after a jury trial, of robbery of a national bank with force and violence during which an assault was committed and a life was placed in jeopardy, in violation of 18 U.S.C. § 2113(a) (d) (1964).


2
Lewis argues that the trial court erred in numerous respects. We have examined each such argument and conclude that the judgment should not be reversed. Some of the questions presented here were not raised and preserved at the trial. Lewis does not have standing to raise some of his other questions. Review of additional questions presented by Lewis indicates that no error was committed. As to his remaining contentions it is our opinion that the error, if any, was not prejudicial.


3
The record before us does not support the contention that trial counsel was so lacking in care, diligence and expertise as to deprive Lewis of legal assistance in the due process sense.


4
Affirmed.